DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (US 20100036419 A1) (hereon referred to as Patel).
Regarding claim 17, Patel teaches a dynamic interspinous process device for implantation with respect to a first vertebra and an adjacent second vertebra (see Fig. 31-32), the dynamic interspinous process device comprising: 
a first attachment side (3108) comprising: a central portion (3206); 
a first wing (3214) extending from the central portion; 
a second wing (3116) extending from the central portion; and 
a slider (3110) movably attached to the second wing and configured to move relative to the second wing between an extended position and a retracted position (see Para. [0092]); and 

a second attachment side (3112) comprising: a central portion; 
a first wing (parallel to first wing 3214 of first attachment side) extending from the central portion; 
a second wing (3118) extending from the central portion; and 
a slider (3114) movably attached to the second wing and configured to move relative to the second wing between an extended position and a retracted position;
one or more resistance means (see rail on slider 3112, which may act as resistance when in the slot), wherein the slider is configured to interact with the one or more resistance means to provide dynamic movement (note that this is a functional limitation, and that any two components which engage with each other will experience some level of friction, which will act as a resistance means).
Regarding claim 18, Patel teaches the dynamic interspinous process device of claim 17, wherein the slider of the first attachment side is configured to move relative to the second wing of the first attachment side in a direction of a longitudinal axis of the dynamic interspinous process device, and 
wherein the slider of the second attachment side is configured to move relative to the second wing of the second attachment side in the direction of the longitudinal axis of the dynamic interspinous process device (see Para. [0094] and Fig. 31).
Regarding claim 19, Patel teaches the dynamic interspinous process device of claim 17, wherein the slider of the first attachment side is configured to move along a linear path relative to the second wing of the first attachment side, and 

Regarding claim 27, Patel teaches the dynamic interspinous process device of claim 17, wherein the first attachment side further comprises one or more securing means (3122) configured for positioning at least partially through the slider of the first attachment side and engaging the second wing of the first attachment side to inhibit the relative movement between the slider and the second wing of the first attachment side, and 
wherein the second attachment side further comprises one or more securing means (3124) configured for positioning at least partially through the slider of the second attachment side and engaging the second wing of the second attachment side to inhibit the relative movement between the slider and the second wing of the second attachment side.
Regarding claim 28, Patel teaches the dynamic interspinous process device of claim 27, wherein the one or more securing means of the first attachment side comprises one or more fasteners (3122), and 
wherein the one or more securing means of the second attachment side comprises one or more fasteners (3124).
Regarding claim 29, Patel teaches the dynamic interspinous process device of claim 17, wherein the first attachment side further comprises one or more bone fasteners (3220) extending from an interior side of the first wing of the first attachment side and one or more bone fasteners extending from an interior side of the slider of the first attachment side (see Fig. 32), and 
wherein the second attachment side further comprises one or more bone fasteners (3220) extending from an interior side of the first wing of the second attachment side and one or more bone fasteners extending from an interior side of the slider of the second attachment side (see Para. [0098]).
Regarding claim 30, Patel teaches the dynamic interspinous process device of claim 17, wherein the first attachment side further comprises one or more bone fasteners (3220) extending from an interior side of the slider of the first attachment side, wherein an interior side of the first wing of the first attachment side is devoid of any bone fasteners (see Para. [0098], stating that there may be as few as one bone fastener), 
wherein the second attachment side further comprises one or more bone fasteners (3220) extending from an interior side of the slider of the second attachment side, and wherein an interior side of the first wing of the second attachment side is devoid of any bone fasteners.
Regarding claim 31, Patel teaches the dynamic interspinous process device of claim 17, wherein the first attachment side further comprises a spacer (3204) extending from an interior side of the first attachment side, and 
wherein the second attachment side further comprises a spacer slot (see aperture below 3126 through which spacer 3204 passes in Fig. 31) extending from an interior side of the second attachment side to an exterior side of the second attachment side and configured to receive the spacer therein.
Claims 17, 20, 21, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smisson, III et al. (US 20110224731 A1) (hereon referred to as Smisson).
Regarding claim 17 (first embodiment), Smisson teaches a dynamic interspinous process device for implantation with respect to a first vertebra and an adjacent second vertebra (see Fig. 4A-4C), the dynamic interspinous process device comprising: 
a first attachment side (140) comprising: a central portion; a first wing) extending from the central portion; 
a second wing extending from the central portion (see labelled diagram of Fig. 4C below); and 
a slider (144) movably attached to the second wing and configured to move relative to the second wing between an extended position and a retracted position (see Figs. 4D and 5A); and 

a second attachment side (142) comprising: a central portion; 
a first wing extending from the central portion; 
a second wing extending from the central portion (see labelled diagram of Fig. 4C below); and 
a slider (146) movably attached to the second wing and configured to move relative to the second wing between an extended position and a retracted position; and
one or more resistance means (150), wherein the slider (146) is configured to interact with the one or more resistance means to provide dynamic movement (note that this is a functional limitation, and that any two components which engage with each other will experience some level of friction, which will act as a resistance means).

    PNG
    media_image1.png
    330
    400
    media_image1.png
    Greyscale

Regarding claim 20, Smisson teaches the dynamic interspinous process device of claim 17, wherein the slider of the first attachment side is configured to move along a curved path relative to the second wing of the first attachment side, and 

Regarding claim 21, Smisson teaches the dynamic interspinous process device of claim 17, wherein the slider (144) of the first attachment side is movably attached to the second wing of the first attachment side by a pin (220) extending through a portion of the slider of the first attachment side and at least partially received within a channel (240) defined in the second wing of the first attachment side, and wherein the slider (146) of the second attachment side is movably attached to the second wing of the second attachment side by a pin (220) extending through a portion of the slider of the second attachment side and at least partially received within a channel (240) defined in the second wing of the second attachment side.
Regarding claim 36, Smisson teaches the dynamic interspinous process device of claim 21, wherein the channel (240) defined in the second wing of the first attachment side is not threaded and the channel (240) defined in the second wing of the second attachment side is not threaded (see Para. [0171]).
Regarding claim 17 (second embodiment), Smisson teaches a dynamic interspinous process device for implantation with respect to a first vertebra and an adjacent second vertebra (see Fig. 12I), the dynamic interspinous process device comprising: 
a first attachment side (140) comprising: a central portion; a first wing) extending from the central portion; 
a second wing extending from the central portion (see labelled diagram of Fig. 12I below); and 
a slider (490) movably attached to the second wing and configured to move relative to the second wing between an extended position and a retracted position (see Figs. 12H and 12I); and 

a second attachment side comprising: a central portion; 
a first wing extending from the central portion; 
a second wing extending from the central portion; and 
a slider movably attached to the second wing and configured to move relative to the second wing between an extended position and a retracted position (note that second side would be substantially identical to the first side, (see Para. [0127], clarifying that this embodiment only substantially changes the hemispherical nut, and Para. [0132], which clarifies that the nut modification may be applied to other components of previous embodiments, such as second attachment side 144) and also that this interpretation will follow through to the dependent claims as outlined below); and
one or more resistance means (499), wherein the slider is configured to interact with the one or more resistance means to provide dynamic movement (note that both sides are substantially identical).

    PNG
    media_image2.png
    294
    483
    media_image2.png
    Greyscale

Claims 17 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdou (US 20130178903 A1).
Regarding claim 17, Abdou teaches a dynamic interspinous process device for implantation with respect to a first vertebra and an adjacent second vertebra (see Fig. 5), the dynamic interspinous process device comprising: 
a first attachment side (220) comprising: a central portion; a first wing extending from the central portion; 
a second wing extending from the central portion (see labelled diagram of Fig. 6 below); and 
a slider (115) movably attached to the second wing and configured to move relative to the second wing between an extended position and a retracted position (see Figs. 4D and 5A); and 
one or more resistance means (156), wherein the slider (115) is configured to interact with the one or more resistance means to provide dynamic movement (note that this is a functional limitation, and that any two components which engage with each other will experience some level of friction, which will act as a resistance means); and
a second attachment side (220) comprising: a central portion; 
a first wing extending from the central portion; 
a second wing extending from the central portion (see labelled diagram of Fig. 6 below); and 
a slider (110) movably attached to the second wing and configured to move relative to the second wing between an extended position and a retracted position; and
one or more resistance means (2212), wherein the slider (110) is configured to interact with the one or more resistance means to provide dynamic movement (note that this is a functional limitation, and that any two components which engage with each other will experience some level of friction, which will act as a resistance means; furthermore note that set screw 2212 is configured to lock 110, see Para. [0077]).

    PNG
    media_image3.png
    528
    663
    media_image3.png
    Greyscale

Regarding claim 32, Abdou teaches the dynamic interspinous process device of claim 17, wherein the first attachment side further comprises a sheath (154) positioned between the second wing and the slider of the first attachment side, and 
wherein the second attachment side further comprises a sheath (1106) positioned between the second wing and the slider of the second attachment side.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 35 is rejected under 35 U.S.C. 103 as being unpatentable over Smisson (US 20110224731 A1) as applied to claim 17 (second embodiment) above, and further in view of Patel (US 20100036419 A1).

wherein the slider of the second attachment side is movably attached to the second wing of the second attachment side by a pin extending through a portion of the slider of the second attachment side and at least partially received within a channel defined in the second wing of the second attachment side (note that second side would be substantially identical to the first side) (claim 21),
wherein the one or more resistance means (499) (see Fig. 12I) positioned at least partially within the channel of the second wing of the first attachment side and configured to provide dynamic movement by resisting the relative movement between the slider and the second wing of the first attachment side, and 
wherein the one or more resistance means on the second attachment side are positioned at least partially within the channel of the second wing of the first attachment side and configured to provide dynamic movement by resisting the relative movement between the slider and the second wing of the first attachment side (note that second side would be substantially identical to the first side) (claim 22),
wherein the one or more resistance means of the first attachment side comprises one or more springs (499) (see FIg. 12I), and 
wherein the one or more resistance means of the second attachment side comprises one or more springs (note that second side would be substantially identical to the first side) (claim 23),
wherein the one or more springs of the first attachment side comprises a first spring positioned between the pin and a first end of the channel of the second wing of the first attachment side and a 
wherein the one or more springs of the second attachment side comprises a first spring positioned between the pin and a first end of the channel of the second wing of the second attachment side and a second spring positioned between the pin and a second end of the channel of the second wing of the second attachment side (note that second side would be substantially identical to the first side) (claim 24),

    PNG
    media_image4.png
    316
    432
    media_image4.png
    Greyscale

wherein the one or more resistance means of the first attachment side comprises one or more members formed of a compressible material (499), and 
wherein the one or more resistance means of the second attachment side comprises one or more members formed of a compressible material (note that second side would be substantially identical to the first side) (claim 25),
wherein the one or more compressible members of the first attachment side comprises a first compressible member positioned between the pin and a first end of the channel of the second wing of the first attachment side and a second compressible member positioned between the pin and a second end of the channel of the second wing of the first attachment side (see two springs 499 in Fig. 12I), and 
claim 26), 
wherein the pin extending through a portion of the slider of the first attachment side and at least partially received within a channel (see second embodiment rejection of claim 21 above) defined in the second wing of the first attachment side is secured by a gasket or flange (461b, see Para. [0125]), and wherein the a pin extending through a portion of the slider of the second attachment side and at least partially received within a channel (see second embodiment rejection of claim 21 above) defined in the second wing of the second attachment side is secured by a gasket or flange (461b, see Para. [0125]) (claim 35), however fails to teach the screw having the structure of a pin (claims 21 and 35).
Patel teaches an intervertebral spacer (see Fig. 29), with a slider (2919a) movably attached to the first wing (2910a) and first slider, wherein the slider is held in place at its center by a threaded pin (2920a), with an elongated structure that allows it to provide support for the system.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threaded rod of Smisson to have the elongated threaded pin structure (claims 21 and 35) of Patel, as this would allow for the pin to better connect with the slider and hold it stable (see Para. [0088]).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Abdou (US 20130178903 A1) as applied to claim 32 above, and further in view of Crawford, et al. (US 10022155 B1) (hereon referred to as Crawford).
Abdou teaches a dynamic interspinous process device (see Fig. 5), comprising: a first attachment side (220) comprising: a central portion; a first wing; a second wing (see labelled diagram of Fig. 6 claim 33).
Crawford teaches a dynamic interspinous process device (see Figs. 1-4), comprising: a first attachment side (20), with a second wing (33); and a second attachment side (20), with a corresponding second wing (33); wherein the first attachment side further comprises a sheath (31) and wherein the second attachment side further comprises a sheath (31) both of which are positioned between the second wing and their corresponding slider (both are 32), wherein the second wings and the sliders of the first attachment side and the second attachment side are formed of aWO 2018/200573PCT/US2018/029204-195- metal, and wherein the sheaths of the first attachment side and the second attachment side are formed of a polymer (see Col. 11, ll. 24-35, also noting that the claim requires the sheath to be made of polymer, but does not state that it must be of solid polymer).
It would be obvious to one of ordinary skill in the art before the time of the claimed invention to modify the sheath of Abdou to be coated in polymer as taught by Crawford, and to furthermore make the slider of metal, as this would prevent damage caused by direct metal-on-metal contact, while still maintaining the structural integrity of the design (see Col. 11, ll. 24-35).


Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.
See the above rejection, which addresses the amendments made to the claim set.
Regarding applicants arguments with respect to Patel, the sliders (3110 and 3114) are clearly defined as having one or more bone fasteners in Para. [0098], and furthermore the first and second attachments sides (3214 and 3112) are shown as being on the opposite sides of the slider interior, as shown in Fig. 31, meaning that the interior of the attachment sides would fall on the back of the plate, which is clearly shown as having no bone fasteners in Figs. 31 and 32. 
Regarding applicant’s arguments with respect to the rejection of claim 17 in view of Smisson, the term “sliding” is defined by Merriam Webster as “to move or proceed smoothly and readily”. The device taught by Smisson is clearly capable of achieving this, as both embodiments referenced in the rejection comprise a slider and second wing which are capable of moving, or sliding, smoothly relative to each other. Since applicant does not specifically disclose a configuration in the claims that requires translational sliding, the rejection is upheld.
Regarding applicant’s arguments with respect to the rejection of claims 17 and 32 in view of Abdou, regardless of whether or not the slider and the second wing are longitudinally translated relative to each other, they are configured to move relative to each other, as is required by the claim. Furthermore, the extended and retracted positions do not require longitudinal translation, and therefore the extended and retracted positions as taught by Abdou (see 102 rejection above) satisfy this requirement. Finally, note that the slider 115 is capable of moving relative to the second wing when the device is being assembled, which satisfies the functional recitation required by the claims.
Regarding applicants arguments with respect to the 103 rejection of claims 21-26, the Patel reference was used only to modify the pin, which deems the arguments with regards to Patel irrelevant. . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        


/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773